During five trial days the court received evidence in much detail relative to the claims made by the plaintiffs in their complaint. I say "plaintiffs", because in the writ the defendant is called upon to answer unto Manie Ippolito and Joseph Ippolito as agent of Manie Ippolito. The real plaintiff in the case is Manie Ippolito and so, hereafter I shall refer not to the "plaintiffs" but to the "plaintiff" except in the rendering of judgment.
The gist of this whole action is that the plaintiff claims that the defendant bank agreed to loan her $10,000 or $15,000 and failed to do it, thus causing damage to her. Some of the claimed conditions of the loan appear in the complaint. Further and numerous conditions and circumstances appear in the testimony. It appears very clearly from the evidence that the person who really wanted the loan was Joseph Ippolito, the husband of Manie Ippolito; that Joseph Ippolito owned no property at all; that the defendant bank did not have confidence in Joseph Ippolito; that Joseph Ippolito for good and sufficient reasons was proposing to transact business in the name of his wife.
Many men and many corporations have made ill-advised contracts; but it is difficult to imagine a man, to say nothing of a bank, consenting to enter into the contract claimed by the plaintiff in her complaint and in the evidence offered by her.
One is tempted to comment at length upon some of the claims and some of the evidence in the case; but extended comment *Page 370 
might do injury to certain parties without accomplishing any salutary result.
It is sufficient to say in particular that the court finds that the defendant never entered into the contract set forth in the complaint; and in general that the court finds that the plaintiff has failed to prove by a fair preponderance of the evidence the essential allegations of her complaint.
   Judgment is rendered in favor of the defendant against the plaintiffs.